EXHIBIT 10.29
 
SUBSCRIPTION AGREEMENT
 
 
Cell Source, Inc.
65 Yigal Alon Street
Tel Aviv, Israel 67433
 
Ladies and Gentlemen:
 
The undersigned (the “Investor”) hereby confirms its agreement with Cell Source,
Inc., a Nevada corporation (the “Company”), as follows:
 
1.  This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, this “Agreement”) is
made as of the date set forth below between the Company and the Investor.
 
2.  The Company has authorized the sale and issuance to certain investors of up
to an aggregate of $3,000,000 in principal of the Company’s 10% Convertible
Notes in the form attached hereto as Exhibit A (the “Notes” and individually,
the “Note”), which Notes shall be automatically converted into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) upon the
earlier of (i) the closing of an offering of equity securities pursuant to which
the Company receives an aggregate of at least $5,000,000 in gross proceeds (the
“Qualified Financing”); (ii) the closing of a strategic transaction (including
but not limited to the Company’s entry into a joint venture or partnership
agreement or the sublicensing of the Company’s intellectual property) pursuant
to which the Company, directly or indirectly, receives, or expects to receive
within eighteen months, cash, assets or other consideration with a total
aggregate value of at least $4,000,000 (“Strategic Transaction”); or (iii) the
eighteen month anniversary of the issued of the Note, its maturity date (the
“Maturity Date”).  In the event the Notes are converted upon the occurrence of
the Qualified Financing, the conversion price of the Notes shall be the lesser
of (i) seventy percent (70%) of the price per share or per unit (assuming the
unit includes one share of Common Stock or the price per unit divided by the
number of shares of Common Stock underlying such unit) at which the Company
sells its securities in the Qualified Financing; or (ii) $0.75.  In the event
the Notes are converted upon the occurrence of a Strategic Transaction, the
conversion price of the Notes shall be equal to $0.75.  In addition, upon
conversion of the Notes following the occurrence of the Qualified Financing of a
Strategic Transaction, each Note holder shall automatically receive five-year
warrants to purchase that number of shares of Common Stock into which the Notes
are convertible and such warrants shall have an exercise price equal to one
hundred ten percent (110%) of the per-share or per unit (assuming the unit
includes one share of Common Stock or the price per unit divided by the number
of shares of Common Stock underlying such unit) at which the Company sells its
securities in the Qualified Financing or $0.825 in the case of a Strategic
Transaction, as applicable.  In the event the Notes are automatically converted
upon the Maturity Date, the conversion price of the Notes shall be equal to the
quotient obtained by dividing $15 million by the aggregate number of outstanding
shares of the Common Stock, measured on a fully-diluted basis, excluding certain
shares, on the date immediately preceding the Maturity Date (the “Maturity
Conversion Price”).  In addition, in the event of an automatic conversion of the
Notes upon the Maturity Date, the holder shall automatically receive five-year
warrants to purchase that number of Common Stock into which the Notes are
convertible and such warrants shall have an exercise price equal to the Maturity
Conversion Price.  The Notes and the Common Stock and warrants to purchase
Common Stock into which the Notes are convertible are hereinafter referred to
collectively as the “Securities”.
 
3.  The offering and sale of the Securities (the “Offering”) are being made in
accordance with and subject to the terms and conditions described in this
Agreement and the Confidential Private Placement Memorandum of the Company dated
on or around August 31, 2015, as amended or supplemented from time to time (the
“Memorandum”), and pursuant to an exemption from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) of the Securities Act and the provisions of Regulation D (“Regulation
D”) promulgated by the United States Securities and Exchange Commission (the
“SEC”) thereunder, based, in part, upon the representations, warranties and
agreements of the Investor contained in this Subscription Agreement.
 
4.  The Company and the Investor agree that pursuant to this Agreement and the
Memorandum, the Investor will purchase from the Company and the Company will
issue and sell to the Investor a Note in principal amount set forth on the
signature page hereto for the Aggregate Purchase Price set forth on the
signature page hereto. The Investor acknowledges that the Offering is not being
underwritten, the Company has not engaged any placement agents (although it
reserves the right to do so at its sole discretion) and that the minimum
offering amount that must be raised is $250,000.

 
 
 

--------------------------------------------------------------------------------

 
 
5. INSTRUCTIONS FOR INVESTING are as follows:
 
a. Please review the Memorandum.
 
a. Please review execute the signature pages to this Subscription Agreement,
including annexes thereto, and e-mail a scanned copy of your signature pages for
these items to the recipient below:
 
i) ishimrat@cell-source.com
 
b. You may also hand deliver your signed subscription documents to an officer of
the Company, or mail printed and wet-ink signed versions of your subscription
documents to:
 
Itamar Shimrat
Cell Source, Inc.
65 Yigal Alon Street
Tel Aviv, Israel 67433
 
c. Within three business days of your delivery of the above items to the
Company, you should send payment of your subscription amount in full by wire
transfer to the following escrow account:


Wire to:
 

 
Bank:
Signature Bank
 
 
950 Third Ave, 9th FL
 
 
New York, NY 10022
 
 
Attn: PCG# 311
       
ABA Number:
026013576
 
SWIFT Code:
SIGNUS33
 
Account #:
 
 
Account Name:
Cell Source, Inc., Signature Bank as Escrow Agent (INVESTOR’S NAME)



NOTE: if the name of the Investor is different from the sender of the wire
transfer, please inform the Company (via email to ishimrat@cell-source.com) to
ensure that your funds are properly credited.
 
6 Please note that the Company may reject this subscription for any reason
(regardless of whether any wire transfer relating to this subscription is sent
to the Company), and the Company will promptly return your funds without
interest, and without deduction of any expenses, if rejected. The Company will
send to you a fully executed copy of this Agreement if your subscription is
accepted. If you have any questions about completing the foregoing documents,
please contact Itamar Shimrat at the Company at ishimrat@cell-source.com.
 
7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing (as hereinafter defined),
and (c) neither the Investor nor any group of Investors (as identified in a
public filing made with the SEC) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
 
Please note any exceptions to the statement above:
________________________________________________________
(If no exceptions, write “none.”  If left blank, response will be deemed to be
“none.”)
 
8. By its signature, the Investor hereby represents that it is an “accredited
investor” as defined in applicable securities laws, it is purchasing the
Securities as principal, it was not created or used solely to purchase or hold
the Securities as an accredited investor, and it has concurrently executed and
delivered the “Accredited Investor Certificate” attached as Annex I-A of this
Agreement and, if applicable, the “Risk Acknowledgement Form” attached as Annex
I-B of this Agreement and specifically represents and warrants that one or more
of the categories set forth in Annex I-A correctly, and in all respects,
describes it and will continue to describe it as at the Closing (as hereinafter
defined), and it has so indicated by initialing the category therein which so
describes it.
 
YOU SHOULD NOT SIGN AND RETURN THIS STATEMENT IF IT DOES NOT ACCURATELY REFLECT
YOUR FINANCIAL SITUATION, INVESTMENT EXPERIENCE, AND INVESTMENT OBJECTIVES. YOU
AGREE TO NOTIFY THE COMPANY IN WRITING IF ANY OF THE ABOVE INFORMATION CHANGES.
 
 
 [signature page follows]

 
 

--------------------------------------------------------------------------------

 

Signature Page to Subscription Agreement

 

 


 
Principal Amount of Note:                                           
 
Aggregate Purchase Price For the Securities: U.S.
$                                  
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

 
Dated as of: _____________  __, 2016
                     
INVESTOR
                     
By:
             
Print Name:
             
Title:
             
Address:
                             
Telephone number:
             
Email address:
   

 
Agreed and Accepted
this ___ day of _______________ 2016:


Cell Source, Inc.
 
 


By:                   
Name: Itamar Shimrat
Title: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 




 

 
ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
 
1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.
 
2. Agreement to Sell and Purchase the Securities; Placement Agent.
 
2.1 Pursuant to this Agreement, the Company will sell to the Investor, and the
Investor will purchase from the Company, upon the terms and conditions set forth
herein, a Note in principal amount set forth on the last page of the Agreement
to which these Terms and Conditions for Purchase of the Securities are attached
as Annex I (the “Signature Page”) for the Aggregate Purchase Price therefor set
forth on the Signature Page.
 
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
 
2.3 Investor acknowledges that the Company may, at its sole discretion, engage
registered broker-dealers (“Placement Agents”) to offer and sell the Securities
and may pay such Placement Agents fees and issue such Placement Agents warrants
to purchase Common Stock, as described in the Memorandum.
 
2.4 The Company hereby makes the representations and warranties included this
Annex II to the Investor. The Company confirms that neither it nor any other
person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except the existence of this
Offering and as disclosed in the Memorandum. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.
 
3. Closings and Delivery of the Securities and Funds.
 
3.1 Closing. The completion of the purchase and sale of the Notes (the
“Closing”) shall occur after this Agreement has been signed by the Investor and
the Company and the Company has received the Aggregate Purchase Price. Promptly
after the Closing, (a) the Company shall deliver to the Investor the Notes
purchased by the Investor as set forth on the Signature Page registered in the
name of the Investor or, if so indicated on the “Investor Questionnaire”
attached hereto as Annex I-C, in the name of a nominee designated by the
Investor.
 
3.2 Conditions to the Obligations of the Parties.
 
(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Securities to the Investor shall be subject to: (i) the receipt by
the Company of the Aggregate Purchase Price for the being purchased hereunder as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.
 
(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Securities will be subject to the accuracy of the representations
and warranties made by the Company and the fulfillment of those undertakings of
the Company to be fulfilled prior to the Closing. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Securities that they have agreed to purchase from the Company.
 
 


Annex I - 1


 
 

--------------------------------------------------------------------------------

 




 

 
3.3 Delivery of Funds. Within three business days of the Company’s acceptance of
Investor’s subscription hereunder, Investor shall pay the Aggregate Purchase
Price in full by wire transfer as required by the Escrow Agreement.
 
3.4 Delivery of Notes. Promptly after the Closing, (a) the Company shall deliver
to the Investor the Notes purchased by the Investor as set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
“Investor Questionnaire” attached hereto as Annex I-C, in the name of a nominee
designated by the Investor.
 
4. Representations, Warranties and Covenants of the Investor.
 
The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:
 
4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page, the Investor Questionnaire and, if applicable, the Risk
Acknowledgement Form and has completed the Accredited Investor Certificate and
the answers thereto are true and correct as of the date hereof and will be true
and correct as of the Closing and (c) in connection with its decision to
purchase the Securities set forth on the Signature Page.
 
4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Securities, or
possession or distribution of offering materials in connection with the issue of
the Securities in any jurisdiction outside the United States where action for
that purpose is required, (b) if the Investor is outside the United States, it
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense and (c) no persons, agents or entities have not made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Securities.
 
4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be in violation of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).
 
4.4 The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities.
 
4.5 The Investor acknowledges that this Agreement requires the Investor to
provide certain personal information to the Company. Such information is being
collected by the Company for the purposes of completing the Offering, which
includes, without limitation, determining the eligibility of the Investor to
purchase the Securities under applicable securities laws and completing filings
required by any securities regulatory authority. Personal information regarding
the Investor may be disclosed by the Company to: (a)  securities regulatory
authorities; (b) the Company’s Transfer Agent; (c) any government agency, board
or other entity; and (d) any of the other parties involved in the Offering,
including the Company and its legal counsel, and may be included in record books
in connection with the Offering. By executing this Agreement, the Investor is
deemed to be consenting to the foregoing collection, use and disclosure of such
personal information.
 
 
 
Annex I - 2


 
 

--------------------------------------------------------------------------------

 




 

 
5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein will survive the execution of this Agreement,
the delivery to the Investor of the Securities being purchased and the payment
therefor.
 
6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows:
 
(a) if to the Company, to:
 
Cell Source, Inc.
65 Yigal Alon Street
Tel Aviv, Israel 67433
Attention: Chief Executive Officer
 
with a copy (which shall not constitute notice) to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attention: Gregory Sichenzia, Esq.
Fax: (212) 930-9725
 
(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
 
 
Annex I - 3


 
 

--------------------------------------------------------------------------------

 




 

 
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.
 
12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of the Securities to such
Investor.
 
13. Provision of Information. The Company shall not, and shall cause each of its
subsidiaries and its and each of their respective officers, directors,
affiliates, employees and agents not to, provide the Investor with any material,
nonpublic information regarding the Company or any of its subsidiaries from and
after the date hereof without the express prior written consent of such
Investor. To the extent that the Company or any of its subsidiaries or any of
their respective officers, directors, affiliates, employees and agents deliver
any material, non-public information to an Investor without such Investor's
consent, the Company hereby covenants and agrees that such Investor shall not
have any duty of confidentiality to the Company, any of its Subsidiaries or any
of their respective officers, directors, employees, affiliates or agents with
respect to, or a duty not to trade on the basis of, such material, non-public
information or any other obligation with respect to such information.
 
 
 
Annex I - 4


 
 

--------------------------------------------------------------------------------

 




 

 
ANNEX I-A
 
____________________________________________
 
 
ACCREDITED INVESTOR CERTIFICATE
 
TO: Cell Source, Inc.
 
The Investor represents, warrants and certifies that the Investor or, if
applicable, each beneficial purchaser on whose behalf the Investor is acting as
agent, is an “accredited investor”, as such term is defined under U.S.
securities laws, and the Investor or, if applicable, each beneficial purchaser
on whose behalf the Investor is acting as agent, falls within the category or
categories marked by an “X” below.
 
PLEASE PLACE AN “X” AGAINST THE APPROPRIATE CATEGORY OR CATEGORIES BELOW:
 
[_]
(a) an individual who, either alone or with a spouse, beneficially owns
financial assets having an aggregate realizable value that, before taxes but net
of any related liabilities, exceeds $1,000,000  [NOTE: If the Investor is
relying on this category of “accredited investor” to purchase the Securities,
the Investor must also complete in duplicate Annex I-B hereto] ;
 
[_]
(b) an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000;
 
[_]
(c) an individual whose net income before taxes exceeded $200,000 in each of the
2 most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year  [NOTE: If the Investor is relying on this category of
“accredited investor” to purchase the Securities, the Investor must also
complete in duplicate Annex I-B hereto] ;
 
[_]
(d) an individual who, either alone or with a spouse, has net assets of at least
$5,000,000 [NOTE: If the Investor is relying on this category of “accredited
investor” to purchase the Securities, the Investor must also complete in
duplicate Annex I-B hereto] ;
 
[_]
(e) a person, other than an individual or investment fund, that has net assets
of at least $5,000,000 as shown on its most recently prepared financial
statements; or
 
[_]
(f) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors.



 
For the purposes of this Annex A-1, the following definitions are included for
convenience:
 
“financial assets” means:
 

 
(a) cash,
 
 
(b) securities, or
 
 
(c) a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;



 
“foreign jurisdiction” means a country other than the U.S. or a political
subdivision of a country other than the U.S.;
 
“investment fund” has the same meaning as in National Instrument 81-106 -
Investment Fund Continuous Disclosure ;
 
 
 
Annex I-A - 1


 
 

--------------------------------------------------------------------------------

 




 

 
“person” includes (a) an individual, (b) a corporation, (c) a partnership,
trust, fund and an association, syndicate, organization or other organized group
of persons, whether incorporated or not, and (d) an individual or other person
in that person’s capacity as a trustee, executor, administrator or personal or
other legal representative;
 
“related liabilities” means:
 

 
(a) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or
 
 
(b) liabilities that are secured by financial assets;



 
“spouse” means, an individual who,
 

 
(a) is married to another individual and is not living separate and apart, from
the other individual, or
 
 
(b) is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender.

 
All terms used in this Annex I-A which are not otherwise defined in this Annex
I-A have the meanings defined in the Agreement to which this Annex I-A is
attached.
 
 
 
Dated: ____________________________________, ________.
 

             
By:
     
Signature of Investor
               
Title (if applicable)
               
(Print Name of Investor)





 

 


Annex I-A - 2


 
 

--------------------------------------------------------------------------------

 




 

 
ANNEX I-B
 
____________________________________________
 
 
RISK ACKNOWLEDGEMENT FORM FOR CERTAIN INDIVIDUAL ACCREDITED INVESTORS
 
WARNING!
This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.
 
SECTION 1 TO BE COMPLETED BY THE ISSUER
 
1. About your investment
 
Type of securities:  10% Convertible Note and securities issuable upon automatic
conversion thereof (the “Securities”)
Issuer:  Cell Source, Inc.  (the “Issuer”)
 
Purchased from: the Issuer
 
SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER
 
2. Risk acknowledgement
 
This investment is risky. Initial that you understand that:
Your initials
 
Risk of loss - You could lose your entire investment of
$             [Instruction: Insert the total dollar amount of the investment.]
 
 
Liquidity risk - You may not be able to sell your investment quickly - or at
all.
 
 
Lack of information - You may receive little or no information about your
investment.
 
 
Lack of advice - You will not receive advice from any persons about whether this
investment is suitable for you unless a Placement Agent that is registered is
engaged by the Issuer. A registered Placement Agent, if applicable, is the
person who meets with, or provides information to, you about making this
investment. You should check whether such person(s) is registered.
 
 
3. Accredited investor status
 
You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you.  (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of “accredited investor”. That person, or
the Placement Agent, if any, identified in section 5, can help you if you have
questions about whether you meet these criteria.
Your initials
 
· Your net income before taxes was more than $200,000 in each of the two most
recent calendar years, and
     you expect it to be more than $200,000 in the current calendar year. (you
can find your net income before taxes on your personal income tax return.)
 
       



 
 
Annex I-B - 1


 
 

--------------------------------------------------------------------------------

 




 

 
 
 
· Your net income before taxes combined with your spouse’s was more than
$300,000 in each of the two most recent calendar years, and you expect your
combined net income before taxes to be more than $300,000 in the current
calendar year.
 
 
· Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the cash and securities.
 
 
· Either alone or with your spouse, you have net assets worth more than $5
million. (Your net assets are
     your total assets (including real estate) minus your total debt.)
 
 
4. Your name and signature
 
By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.
 
First and last name (please print):
 
Signature:
  Date:
 
Sign 2 copies of this document.  Keep one for your records.
 
SECTION 5 TO BE COMPLETED BY THE PLACEMENT AGENT (if any)
 
5. Placement Agent information
 
[Instruction: The Placement Agent is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the Issuer, a registrant or a person who is exempt
from the registration requirement.]
 
First and last name of Placement Agent (please print):
 
Telephone:
  Email:
 
Name of firm (if registered):
Dealer Rep. Code:
 
SECTION 6 TO BE COMPLETED BY THE ISSUER
 
6. For more information about this investment
 
Cell Source, Inc.
65 Yigal Alon Street
Tel Aviv, Israel 67433
Attention: Itamar Shimrat
ishimrat@cell-source.com
 
       

 
 
 
 
Annex I-B - 2


 
 

--------------------------------------------------------------------------------

 




 

 
ANNEX I-C
 
____________________________________________
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
 
1. The exact name that your Securities are to be registered in.  You may use a
nominee name if appropriate:
 
 
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
 
 
3. The mailing address of the registered holder listed in response to item 1
above:
 
 
4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
 



 
 

 


Annex I-C - 1


 
 

--------------------------------------------------------------------------------

 




 

 
 
ANNEX II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
 
 
(a) Each of the Company and its subsidiaries has been duly organized and is
validly existing as a corporation or other entity in good standing under the
laws of its jurisdiction of organization. Each of the Company and its
subsidiaries has the power and authority (corporate or otherwise) to own its
properties and conduct its business as currently being carried on and as
described in the Company’s public filings with the SEC (the “SEC Filings”), and
is duly qualified to do business as a foreign corporation or other entity in
good standing in each jurisdiction in which it owns or leases real property or
in which the conduct of its business makes such qualification necessary and in
which the failure to so qualify would have or is reasonably likely to result in
a material adverse effect upon the business, prospects, properties, operations,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole, or in its ability to perform its obligations
under this Agreement (“ Material Adverse Effect ”).
 
(b) The Company has the power and authority to enter into this Agreement and to
authorize, issue and sell the Securities as contemplated by this Agreement. Each
of this Agreement and the Securities has been duly authorized, executed and
delivered by the Company, and constitutes a valid, legal and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.
 
(c) The execution, delivery and performance of this Agreement, the Notes and the
warrants into which the Notes are convertible and the consummation of the
transactions herein contemplated will not (A) result in a breach or violation of
any of the terms and provisions of, or constitute a default under, any law,
order, rule or regulation to which the Company or any subsidiary is subject, or
by which any property or asset of the Company or any subsidiary is bound or
affected, except to the extent such breach, violation or default is not
reasonably likely to have a Material Adverse Effect, (B) conflict with, result
in any violation or breach of, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any right of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) (a “Default Acceleration Event ”) of, any
agreement, lease, credit facility, debt, note, bond, mortgage, indenture or
other instrument (the “ Contracts ”) or obligation or other understanding to
which the Company or any subsidiary is a party or by which any property or asset
of the Company or any subsidiary is bound or affected, except to the extent that
such conflict, default or Default Acceleration Event is not reasonably likely to
result in a Material Adverse Effect, or (C) result in a breach or violation of
any of the terms and provisions of, or constitute a default under, the Company’s
certificate of incorporation, as amended, or by-laws, as amended.
 
(d) Neither the Company nor any of its subsidiaries is in violation, breach or
default under its certificate of incorporation, as amended, by-laws, as amended,
or other equivalent organizational or governing documents, except where the
violation, breach or default in the case of a subsidiary of the Company is not
reasonably likely to result in a Material Adverse Effect.
 
(e) No consents, approvals, orders, authorizations or filings are required on
the part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement, the Notes and the warrants and Common
Stock into which the Notes are convertible and the issue and sale of the
Securities, except (A) such consents, approvals, authorizations, registrations
or qualifications as may be required under state or foreign securities or Blue
Sky laws and the rules of the Financial Industry Regulatory Authority, Inc. (“
FINRA ”) in connection with the offer and sale of the Securities by Placement
Agents, if applicable, (B) such consents, approvals, orders, authorizations and
filings the failure of which to make or obtain is not reasonably likely to
result in a Material Adverse Effect, and (C) such consents, approvals and
waivers which have been obtained by the Company, and which are in full force and
effect as of the date hereof.
 
 
 
Annex II - 1


 
 

--------------------------------------------------------------------------------

 




 

 
(f) The Company has an authorized capitalization as set forth in the SEC
Filings. All of the issued and outstanding shares of capital stock of the
Company are duly authorized and validly issued, fully paid and nonassessable,
and have been issued in compliance with all applicable securities laws, and
conform in all material respects to the description thereof in the SEC Filings.
All of the issued shares of capital stock of each subsidiary of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and are owned directly or indirectly by the Company, free and clear of all
liens, encumbrances, equities or claims. Except for the issuances of options or
restricted stock in the ordinary course of business, the Company has not entered
into or granted any convertible or exchangeable securities, options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company any shares of the capital stock of the Company. The Common Stock
issuable upon exercise of the warrants into which the Notes are convertible,
when issued, will be duly authorized and validly issued, fully paid and
nonassessable, will be issued in compliance with all applicable securities laws,
and will be free of preemptive, registration or similar rights and will conform
to the description of the capital stock of the Company contained in the SEC
Filings.  The Securities, when issued, will conform in all material respects to
the descriptions thereof set forth in the SEC Filings, as applicable.
 
(g) Each of the Company and its subsidiaries has (A) filed all returns (as
hereinafter defined) required to be filed with taxing authorities prior to the
date hereof or has duly obtained extensions of time for the filing thereof and
(B) paid all taxes (as hereinafter defined) shown as due on such returns that
were filed and has paid all taxes imposed on or assessed against the Company or
such respective subsidiary, except, in all cases, for any such amounts that the
Company or any subsidiary is contesting in good faith and except in any case in
which the failure to so file or pay would not reasonably be expected to have a
Material Adverse Effect. The provisions for taxes payable, if any, shown on the
financial statements filed with or as part of the SEC Filings are sufficient for
all accrued and unpaid taxes, whether or not disputed, and for all periods to
and including the dates of such consolidated financial statements. No issues
have been raised and are currently pending by any taxing authority in connection
with any of the returns or taxes asserted as due from the Company or its
subsidiaries, and no waivers of statutes of limitation with respect to the
returns or collection of taxes have been given by or requested from the Company
or its subsidiaries. The term “taxes ” means all federal, state, local, foreign,
and other net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, assessments, or charges
of any kind whatever, together with any interest and any penalties, additions to
tax, or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.
 
(h) Since the respective dates as of which the most current information is given
in the SEC Filings, (a) neither the Company nor any of its subsidiaries has
incurred any material liabilities or obligations, direct or contingent, or
entered into any material transactions other than in the ordinary course of
business, (b) the Company has not declared or paid any dividends or made any
distribution of any kind with respect to its capital stock, (c) there has not
been any change in the capital stock of the Company or any of its subsidiaries
(other than a change in the number of outstanding shares of Common Stock due to
the issuance of shares upon the exercise of outstanding options or warrants or
the issuance of restricted stock awards or restricted stock units under the
Company’s existing stock awards plan, or any new grants thereof in the ordinary
course of business), (d) there has not been any material change in the Company’s
long-term or short-term debt, and (d) there has not been the occurrence of any
Material Adverse Effect.
 
 
 
Annex II - 3


 
 

--------------------------------------------------------------------------------

 




 

 
(i) Except as a set forth in the SEC Filings, there is not pending or, to the
knowledge of the Company, threatened, any action, suit or proceeding to which
the Company or any of its subsidiaries is a party or of which any property or
assets of the Company or its subsidiaries is the subject before or by any court
or governmental agency, authority or body, or any arbitrator or mediator, which
is reasonably likely to result in a Material Adverse Effect or adversely affect
the consummation of the transactions contemplated by this Agreement.
 
(j) The Company and each of its subsidiaries holds, and is in compliance with,
all franchises, grants, authorizations, licenses, permits, easements, consents,
certificates and orders (“Permits ”) of any governmental or self-regulatory
agency, authority or body required for the conduct of its business, and all such
Permits are in full force and effect, in each case except where the failure to
hold, or comply with, any of them is not reasonably likely to result in a
Material Adverse Effect.
 
(k) The Company and its subsidiaries have good and marketable title to all
property (whether real or personal) described in the SEC Filings as being owned
by them that is material to the business of the Company, in each case free and
clear of all liens, claims, security interests, other encumbrances or defects,
except those that are not reasonably likely to result in a Material Adverse
Effect. The property held under lease by the Company and its subsidiaries is
held by them under valid, subsisting and enforceable leases with only such
exceptions with respect to any particular lease as do not interfere in any
material respect with the conduct of the business of the Company and its
subsidiaries.
 
(l) The Company and each of its subsidiaries owns or possesses or has valid
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property
”) necessary for the conduct of the business of the Company and its subsidiaries
as currently carried on and as described in the SEC Filings. To the knowledge of
the Company, no action or use by the Company or any of its subsidiaries will
involve or give rise to any infringement of, or license or similar fees for, any
Intellectual Property of others, except where such action, use, license or fee
is not reasonably likely to result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice alleging any such
infringement or fee.
 
(m) The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any notice of violation relating to any law,
rule or regulation relating to the conduct of its business, or the ownership or
operation of its property and assets, including, without limitation, (A) the
Currency and Foreign Transactions Reporting Act of 1970, as amended, or any
money laundering laws, rules or regulations, (B) any laws, rules or regulations
related to health, safety or the environment, including those relating to the
regulation of hazardous substances, (C) the Sarbanes-Oxley Act and the rules and
regulations of the Commission thereunder, (D) the Foreign Corrupt Practices Act
of 1977 and the rules and regulations thereunder, and (E) the Employment
Retirement Income Security Act of 1974 and the rules and regulations thereunder,
in each case except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.
 
(n) Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, employee, representative, agent or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“ OFAC ”); and the Company will not directly or indirectly
use the proceeds of the offering of the Securities contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.
 
 
 
Annex II - 4


 
 

--------------------------------------------------------------------------------

 




 

 
(o) The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as, in the Company’s
reasonable judgment, is adequate for the conduct of its business and the value
of its properties and as is customary for similarly sized companies engaged in
similar businesses in similar industries.
 
(p) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent, that is
reasonably likely to result in a Material Adverse Effect.
 
(q) Except as set forth in the SEC Filings, neither the Company, its
subsidiaries nor, to its knowledge, any other party is in violation, breach or
default of any Contract that is reasonably likely to result in a Material
Adverse Effect.
 
(r) No supplier, customer, distributor or sales agent of the Company has
notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.
 
(s) The Company and each of its subsidiaries (i) are in compliance with all, and
have not violated any, laws, regulations, ordinances, rules, orders, judgments,
decrees, permits or other legal requirements of any governmental authority,
including without limitation any international, national, state, provincial,
regional, or local authority, relating to the protection of human health or
safety, the environment, or natural resources, or to hazardous or toxic
substances or wastes, pollutants or contaminants (including, without limitation,
all health and safety laws) (“ Environmental Laws ”) applicable to such entity,
which compliance includes, without limitation, obtaining, maintaining and
complying with all permits and authorizations and approvals required by
Environmental Laws to conduct their respective businesses as described in the
SEC Filings, except where the failure to comply would not, singularly or in the
aggregate, have a Material Adverse Effect, and (ii) have not received notice of
any actual or alleged violation of Environmental Laws, or of any potential
liability for or other obligation concerning the presence, disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants.
(i)  There are no proceedings that are pending, or known to be contemplated,
against the Company or any of its subsidiaries under Environmental Laws in which
a governmental authority is also a party.
 
(ii) The Company and its subsidiaries are not aware of any existing liabilities
concerning hazardous or toxic substances or wastes, pollutants or contaminants
that could reasonably be expected to have a Material Adverse Effect on the
capital expenditures, earnings or competitive position of the Company and its
subsidiaries.
 
(iii) To the knowledge of the Company, no property which is or has been owned,
leased, used, operated or occupied by the Company or its subsidiaries has been
designated as a Superfund site pursuant to the Comprehensive Environmental
Response, Compensation of Liability Act of 1980, as amended (42 U.S.C. Section
9601, et. seq.), or otherwise designated as a contaminated site under applicable
state or local law.
 
(t) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that complies
in all material respects with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with U.S. generally accepted
accounting principles. The Company’s internal control over financial reporting
is effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting.
 
(u) Since the date of the latest audited financial statements included in the
SEC Filings, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
 
 
Annex II - 5


 
 

--------------------------------------------------------------------------------

 




 

 
(v) The operations of the Company and its subsidiaries are being conducted in
material compliance with applicable employment laws, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “
Employee Benefit Laws ”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Employee Benefit Laws is
pending or, to the knowledge of the Company, threatened.
 
(w) Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates conduct their businesses in compliance in all
material respects with applicable anti-corruption laws and have instituted and
maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance in all material respects with such laws and with
the representation and warranty contained herein.
 
 
 
 
Annex II - 6




 
 

--------------------------------------------------------------------------------

 
